Citation Nr: 0125341	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  00-19 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 29, 1997 for 
a grant of service connection for numbness of the fingers of 
the left hand diagnosed as cubital tunnel syndrome of the 
left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1987 to January 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which granted service connection 
for cubital tunnel syndrome, left wrist, with an evaluation 
of 20 percent effective August 29, 1997.

In the veteran's July 2000 Notice of disagreement (NOD) 
submitted by his representative, he raised a claim for an 
increased evaluation for his service connected left shoulder 
disability.  The matter has not been adjudicated by the RO.  
As such, the matter is not properly before the Board at this 
time, and is hereby referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In a March 1995 Board Decision, the veteran's claim for a 
disability manifested by numbness of the fingers of the left 
hand was denied as not well grounded.  A notice of appellate 
rights, VA Form 4597, was attached.

3. By letter dated August 29, 1997, the veteran requested to 
reopen a claim for service connection for numbness of the 
fingers of the left hand diagnosed as cubital tunnel syndrome 
of the left wrist.

4.  A December 1999 Rating Decision, granted service 
connection for cubital tunnel syndrome, left wrist, with a 20 
percent evaluation effective August 29, 1997.

CONCLUSION OF LAW

The requirements for an effective date prior to August 29, 
1997, for a grant of service connection for numbness of the 
fingers of the left hand diagnosed as cubital tunnel syndrome 
of the left wrist, have not been met. 38 U.S.C.A. § 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.109, 3.156, 3.157, 3.160(e), 3.400(q)(1)(ii), (r) 
(2001); 66 Fed. Reg. 45, 630-32 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially granted this claim in a December 1999 Rating 
Decision and assigned a 20 percent evaluation, effective 
August 29, 1997.  The veteran appealed this decision.  During 
the pendency of this appeal, legislation was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001).  Further, during the pendency of this appeal, in 
August 2001, the VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not indicated 
that it developed the veteran's claim for an earlier 
effective date for the grant of service connection for 
numbness of the fingers of the left hand diagnosed as cubital 
tunnel syndrome of the left wrist pursuant to the VCAA or 
amended regulations.  However, as explained below, prior to 
the changes, the RO took action that is consistent with the 
notification and assistance provisions of the new law and 
regulations.  Therefore, the Board's decision to proceed in 
adjudicating this particular claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

First, as required by the VCAA, in a December 1999 rating 
decision and letter, the veteran was notified of the decision 
and his appellate rights.  See 38 U.S.C.A. §§ 5104, 5107.  
Moreover, in an August 2000 statement of the case, the RO 
notified the veteran of all regulations pertinent to service 
connection claims and informed him of the reasons for which 
it had denied his claim for an earlier effective date.  

Second, as required by the VCAA, the RO assisted the 
appellant in obtaining and fully developing all evidence 
necessary for the equitable disposition of his claim for an 
earlier effective date for the grant of service connection 
for numbness of the fingers of the left hand diagnosed as 
cubital tunnel syndrome of the left wrist.  See VCAA, 
38 U.S.C.A. §§  5103, 5103A, 5107; 66 Fed. Reg. 45630-32 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.159).  For instance, since the veteran filed his claim, 
the RO has secured all service medical and personnel records, 
and VA and private treatment records and evaluation reports.  
In addition, the veteran was afforded VA examinations in 
October 1997, August 1998, January 1999, and May 2000.  The 
veteran also presented testimony before the RO in November 
2000.

Inasmuch as the RO has notified the veteran of the evidence 
needed to substantiate his claim for an earlier effective 
date for the grant of service connection for numbness of the 
fingers of the left hand diagnosed as cubital tunnel syndrome 
of the left wrist and has obtained and fully developed all 
relevant evidence necessary for the equitable disposition of 
that claim, actions which are required under the VCAA, a 
Remand to comply with the VCAA would serve no useful purpose.  
Under these circumstances, there is no reasonable possibility 
that further assistance to the appellant would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

The veteran essentially contends that he is entitled to an 
earlier effective date for the grant of service connection 
for numbness of the fingers of the left hand diagnosed as 
cubital tunnel syndrome of the left wrist.  Specifically, he 
contends that the 20 percent disability rating should be 
effective as of the date of his original claim in February 
1991. 

As a general rule, a decision by the Board is final unless 
the Chairman of the Board of Veterans' Appeals orders 
reconsideration of the decision. See 38 U.S.C.A. § 7103(a); 
38 C.F.R. § 20.1100(a); See also 38 U.S.C.A. § 7111(a)(a 
decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE)).  When the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision.  See 38 U.S.C.A. 
§ 7103(a); 38 C.F.R. § 20.1104.  Once the Board's decision 
becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108. 

 Further, in order to obtain review by the Court of Appeals 
for Veterans Claims (Court) of a final decision of the Board 
of Veterans' Appeals, a person adversely affected by such 
decision shall file a notice of appeal with the court within 
120 days after the date on which notice of the decision is 
mailed. 38 U.S.C.A. § 7266(a)(1) (West 1991 & Supp. 2001).  
An appellant shall file a notice of appeal under this section 
by delivering or mailing the notice to the Court. 38 U.S.C.A. 
§ 7266(a)(2) (West 1991 & Supp. 2001).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date of service connection based on new and 
material evidence reopening a claim received after a final 
disallowance, is the date of receipt of the new claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(q)(1)(ii), (r). 

A brief review of the history of this claim reveals that the 
veteran filed his original claim in February 1991.  His claim 
was denied by a June 1991 rating decision.  He was notified 
of the decision and his appellate rights by RO letter dated 
in July 1991.  The veteran appealed this decision.  The 
Board, in a March 1995 decision, found that the veteran's 
claim was not well grounded.  The veteran did not appeal the 
Board's March 1995 decision.

On August 29, 1997, the veteran requested that his claim for 
service connection for numbness of the fingers of the left 
hand diagnosed as cubital tunnel syndrome of the left wrist 
be reopened.   A December 1999 rating decision granted 
service connection for cubital tunnel syndrome, with a 20 
percent evaluation, effective August 29, 1997.  The veteran 
appealed the assigned effective date for the grant of service 
connection for numbness of the fingers of the left hand 
diagnosed as cubital tunnel syndrome of the left wrist.

In two January 1999 letters addressed to the veteran's 
Senators, the veteran indicated that he began the appeal 
process at his RO by filling out a VA Form 9 to be "hand 
carried to the VA office down the hall."  In an October 1999 
letter from the veteran to the editor of the Indianapolis 
Star Newspaper, he indicated that soon after he received the 
March 1995 Board Decision, he went to his representative and 
filled out the necessary paperwork to appeal the adverse 
decision.  He further indicated that his appeal was lost.  In 
his November 2000 RO hearing, he testified that in April 1995 
he took time out of class and initiated an appeal of the 
March 1995 Board decision.

The veteran's claims folder is devoid of any documents which 
would indicate that an appeal was filed between the March 
1995 Board decision and August 29, 1997, the date upon which 
the veteran's representative filed a request to reopen a 
claim for service connection for numbness of the fingers of 
the left hand diagnosed as cubital tunnel syndrome of the 
left wrist.  The claims folder is also negative for any 
communication or action from the veteran which specifically 
indicated that he was filing a claim for service connection 
numbness of the fingers of the left hand diagnosed as cubital 
tunnel syndrome of the left wrist between March 1995 and 
August 29, 1997.

Considering the evidence of record summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  The Board 
has thoroughly reviewed the veteran's claims file, all the RO 
decisions and the Board decision contained therein.  The 
March 1995 Board decision denying the veteran's original 
claim for service connection for a disability manifested by 
numbness of the fingers of the left hand, became final when 
the veteran did not file a motion for reconsideration, a 
claim for CUE or an appeal to the Court within the 120 day 
time frame from notification of that adverse determination. 
See 38 U.S.C.A. §§ 7103(a), 7111(a), 7266(a)(1), 7266(a)(2); 
38 C.F.R. § 20.1100(a). 

Accordingly, as the Board has found that: there are no non-
final claims of record for service connection for numbness of 
the fingers of the left hand diagnosed as cubital tunnel 
syndrome of the left wrist prior to August 29, 1997; the 
March 1995 Board decision was final; there were no informal 
claims filed; and the veteran's request to reopen his claim 
was dated August 29, 1997, an effective date prior to August 
29, 1997, is not warranted. 38 C.F.R. 
§§ 3.155(a), 3.400(q)(1)(ii), (r). 

It is also important to note that the veteran was given 
instructions on how to file an appeal when the Board of 
Veterans' Appeals decision was sent to him in March 1995.  
The Board mailed the March 1995 decision to the veteran along 
with a VA Form 4597, Board of Veterans' Appeals Notice.  As 
is clearly stated on the Form 4597, the correct way to file 
an appeal is to send a Notice of Appeal to the Court in 
Washington, DC.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
earlier effective date claim for a grant of service 
connection for numbness of the fingers of the left hand 
diagnosed as cubital tunnel 
syndrome of the left wrist must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An earlier effective date claim for a grant of service 
connection for numbness of the fingers of the left hand 
diagnosed as cubital tunnel syndrome of the left wrist is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

